FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HAIYI YAN, a.k.a. Hai Yi Yan,                     No. 10-71932

               Petitioner,                        Agency No. A098-210-586

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Haiyi Yan, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Toufighi v. Mukasey, 538 F.3d 988,

992 (9th Cir. 2008). We deny in part and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Yan’s motion to reopen as

untimely, where the motion was filed three years after the BIA’s final order, see 8

C.F.R. § 1003.2(c)(2), and Yan failed to present sufficient evidence of changed

circumstances in China to qualify for the regulatory exception to the time limit for

filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi, 538 F.3d at 996-

97 (evidence was immaterial in light of prior adverse credibility determination).

       We lack jurisdiction over any challenge Yan makes to the agency’s

underlying adverse credibility determination because this petition for review is not

timely as to the agency’s order finding him not credible. See Toufighi, 538 F.3d at

995.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    10-71932